            Case
            Case2:20-mj-00709-BNW
                 2:20-mj-00709-BNW Document
                                   Document11
                                            8 Filed
                                              Filed08/21/20
                                                    08/21/20 Page
                                                             Page11of
                                                                    of66



 1   NICHOLAS A.TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     CHRISTOPHER LIN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
     702-388-6336
 5   christopher.lin@usdoj.gov
 6   Attorneys for the United States of America

 7                                 UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                         Case No. 2:20-mj-00709-BNW

                    Plaintiff,
10
                                                       Stipulation to Continue the Preliminary
                            v.                         Examination Date and Exclude Time Under
11
                                                       the Speedy Trial Act
     SHEENA ELKIND,
12                                                     (First Request)
                    Defendant.
13

14

15          IT IS HEREBY STIPULATED AND AGREED by and between, Nicholas A.

16   Trutanich, United States Attorney, District of Nevada, Christopher Lin, Assistant United States

17   Attorney, representing the United States of America, and Nicholas Woolridge, Esq.,

18   representing Defendant Elkind, that the Preliminary Examination date in the above captioned

19   case, which is currently scheduled for August 28, 2020 at 2:00 P.M., be continued to a date and

20   time convenient for the Court but not less than 30 days from the current setting. The parties also

21   stipulate to an extension of (1) the 30-day period under 18 U.S.C. § 3161(b) in which an

22   indictment or information must be returned, and (2) the 90-day period under 18 U.S.C. § 3164(b)

23   for commencing trial for a detained defendant.

24   1.     On March 16, 2020, the Chief Judge of the U.S. District Court for the District of Nevada
          Case
          Case2:20-mj-00709-BNW
               2:20-mj-00709-BNW Document
                                 Document11
                                          8 Filed
                                            Filed08/21/20
                                                  08/21/20 Page
                                                           Page22of
                                                                  of66



 1        issued Temporary General Order 2020-03, which found that due to the outbreak of the

 2        coronavirus disease 2019 (“COVID-2019”) in the District of Nevada, the declaration by

 3        the Governor of the State of Nevada of a public health emergency due to the spread of

 4        COVID-19 in Nevada, and the declaration of local emergencies by local governments due

 5        to COVID-19, including Clark County, the Court has sustained “reduced ability to obtain

 6        an adequate spectrum of jurors,” and it noted the effects of public health

 7        recommendations, including “social distancing measures.” General Order 2020-03

 8        accordingly continued all civil and criminal trials until April 10, 2020, pending further

 9        order of the Court and found that “the ends of justice are best served by ordering the

10        continuances, which outweighs the best interests of the public and any defendant’s right

11        to a speedy trial under 18 U.S.C. § 3161(h)(7)(A).” On April 9, 2020, Chief Judge Du

12        entered Amended General Order 2020-03, which provided, “the Court has determined

13        that jury trials must be further postponed” without indicating how long the postponement

14        will continue. Amended General Order 2020-03 states further that the “each presiding

15        judge will address any needed continuance of their trial in their individual cases.”

16   2.   On March 19, 2020, the Chief Judge of the U.S. District Court for the District of Nevada

17        issued Temporary General Order 2020-04, which noted that “the COVID-19 pandemic

18        has continued to spread,” resulting in the need for “more aggressive social-distancing

19        measures.” The Court noted further that, “[o]n March 17, 2020, the Governor of the

20        State of Nevada ordered the closure of many business establishments and strongly

21        encouraged all citizens to stay home.” Accordingly, the Court ordered the temporary

22        closure of the Clerk’s office, and implemented other changes, including “striving to

23        eliminate in-person court appearances.” In the event any hearing must go forward, the

24        Court will conduct the hearing via video or teleconference. On April 29, 2020, the Court

                                                    2
          Case
          Case2:20-mj-00709-BNW
               2:20-mj-00709-BNW Document
                                 Document11
                                          8 Filed
                                            Filed08/21/20
                                                  08/21/20 Page
                                                           Page33of
                                                                  of66



 1        issued an amended General Order 2020-04, setting forth certain filing procedures and

 2        noting its “plans to incrementally resume in-person court appearances as appropriate

 3        based on recommended health guidelines.”

 4   3.   On March 30, 2020, the Court issued Temporary General Order 2020-05, making

 5        findings under section 15002(b)(1) of the Coronavirus Aid, Relief, and Economic

 6        Security Act (“CARES Act”), authorizing the use of video and telephone for court

 7        hearings, and noting that all courtrooms would be physically closed to the parties and

 8        the public. On June 25, 2020, the Court issued Amended General Order 2020-05,

 9        extending the original order for 90 days, until September 28, 2020.

10   4.   Based on the public health emergency brought about by the COVID-2019 pandemic, the

11        required social-distancing measures as recognized in the Temporary General Orders, and

12        the need for additional time to prepare the defense, both during the public health

13        emergency and once the public health emergency is resolved, the parties agree to

14        continue the currently scheduled Preliminary Examination on August 28, 2020, to a date

15        and time convenient for the Court, but not less than 30 days from the current settings.

16   5.   This continuance is not sought for purposes of delay, but to account for the necessary

17        social-distancing in light of the COVID-2019 public health emergency, and to allow the

18        defense adequate time to prepare during the public health emergency and following its

19        resolution.

20   6.   Denial of this request could result in a miscarriage of justice, and the ends of justice

21        served by granting this request outweigh the best interests of the public and the defendant

22        in a speedy trial.

23   7.   The defendant is incarcerated but does not object to the continuance.

24   8.   This is the parties’ first request to continue the Preliminary Examination date.

                                                     3
           Case
           Case2:20-mj-00709-BNW
                2:20-mj-00709-BNW Document
                                  Document11
                                           8 Filed
                                             Filed08/21/20
                                                   08/21/20 Page
                                                            Page44of
                                                                   of66



 1   9.    The additional time requested by this stipulation is excludable in computing the time

 2         within which the trial must commence pursuant to the Speedy Trial Act, Title 18, United

 3         States Code, Sections 3161(h)(7)(A), and considering the factors under Title 18, United

 4         States Code, Section 3161(h)(7)(B)(i) and (iv).

 5

 6         DATED this 21st day of August, 2020.

 7

 8   NICHOLAS A. TRUTANICH
     United States Attorney
 9
     /s/ Christopher Lin                                /s/ Nicholas Woolridge
10   CHRSTIOPHER LIN                                    NICHOLAS WOOLRIDGE, Esq.
     Assistant United States Attorney                   Counsel for Defendant
11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                    4
                Case
                Case2:20-mj-00709-BNW
                     2:20-mj-00709-BNW Document
                                       Document11
                                                8 Filed
                                                  Filed08/21/20
                                                        08/21/20 Page
                                                                 Page55of
                                                                        of66



 1                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 2

 3   United States of America,                           )   Case No. 2:20-mj-00709-BNW
                                                         )
 4                         Plaintiff,                    )   Findings and Order on Stipulation
                                                         )
 5        v.                                             )
                                                         )
 6   SHEENA ELKIND,                                      )
                                                         )
 7                         Defendant.                    )
                                                         )
 8

 9             Based on the pending Stipulation between the defense and the government, and
10   good cause appearing therefore, the Court hereby finds that:

11   1.        To account for the necessary social-distancing in light of the COVID-2019 public

12             health emergency and to allow the defense adequate time to prepare during and
13             following the resolution of this public health emergency, the Preliminary
14             Examination date in this case should be continued.
15   2.        The parties agree to this continuance.
16   3.        The defendant is incarcerated but does not object to the continuance.

17   4.        This continuance is not sought for purposes of delay.

18   5.        Denial of this request could result in a miscarriage of justice, and the ends of justice

19             served by granting this request outweigh the best interest of the public and the
20             defendants in a speedy trial.
21   6.        The Speedy Trial Act’s indictment clock under 18 U.S.C. § 3161(b) is extended to
22             the Preliminary Hearing date set below.
23   7.        The additional time requested by this stipulation is excludable in computing the

24             time within which the trial must commence pursuant to the Speedy Trial Act, Title
                                                  1
             Case
             Case2:20-mj-00709-BNW
                  2:20-mj-00709-BNW Document
                                    Document11
                                             8 Filed
                                               Filed08/21/20
                                                     08/21/20 Page
                                                              Page66of
                                                                     of66



 1         18, United States Code, Sections 3161(h)(7)(A), and considering the factors under

 2         Title 18, United States Code, Section 3161(h)(7)(B)(i) and (iv).

 3         THEREFORE, IT IS HEREBY ORDERED that the Preliminary Examination in

 4   the above-captioned matter currently scheduled for August 28, 2020 be vacated and

 5   continued to _______________________, __________,
                   September 22, 2020 at 1:00 PM.      at the hour of ____:____ _.M.

 6

 7         DATED this ___ 21,
                 August   day 2020.
                              of August, 2020.

 8

 9

10                                             ____________________________________
                                               HONORABLE BRENDA N. WEKSLER
11                                             United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24
                                              2
